Citation Nr: 1606029	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness, claimed as "Gulf War Syndrome" manifested by muscle pain, joint pain, fatigue, and a sleep disturbance.  

2.  Entitlement to an initial compensable disability rating for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994, including verified service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and the Appeals Management Center (AMC) in Washington, DC, respectively.  

In December 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2015 decision, the Board denied the appeal as to entitlement to service connection for an undiagnosed illness.  The Veteran appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board decision as to that issue, and remanded the matter to the Board for action consistent with the terms of the JMR.  

In denying the appeal, the Board relied on a May 2014 VA examination report.  The Parties agreed that although the examiner attributed the Veteran' fatigue, muscle and joint pain to diagnosed depression and diagnosed back and neck conditions, the examiner did not address the Veteran's complaints of knee pain, pain in the right lower ribs, and sleep disturbance.  

The Parties referred to a March 2009 statement, accepted as a notice of disagreement (NOD), in which the Veteran stated "I keep getting sick.  My knees also hurt as well as my back, neck, elbows, and arms."  The Parties also referred to an October 2014 private medical report reflecting a diagnosis of pain of the right lower ribs.  The Parties agreed that absent discussion of the Veteran's reported knee pain, right lower rib pain, and sleep disturbance, it is unclear whether the examination report is adequate.  

The headaches rating issue arises out of an NOD, received in March 2015, with the February 2015 rating decision that granted service connection for headaches and assigned an initial noncompensable disability rating.  The record does not show that the appeal initiated by that NOD has been resolved or that a Statement of the Case (SOC) has been furnished in response to the NOD.  A remand is necessary to direct the AOJ to furnish the SOC.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC in response to his March 2015 NOD with the February 2015 AOJ decision assigning an initial noncompensable disability rating for headaches.  Return that issue to the Board only if he timely perfects his appeal.  

2.  Ensure that the Veteran is scheduled for a VA examination with regard to his claim of entitlement to service connection for an undiagnosed illness manifested by muscle pain, joint pain, fatigue, and a sleep disturbance.  The examiner must review the claims file in conjunction with the examination.  

The examiner must make a medical determination as to whether the Veteran's reported knee pain, pain of the right lower ribs, and/or sleep disturbance is consistent with (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  The examiner must support any determination provided with an explanation.  

The examiner is directed to address the October 2014 private treatment records (currently located in a document labeled as Medical Treatment Record-Non-Government Facility with a receipt date in January 2015) that includes an assessment referring to right lower ribs pain and the March 2009 statement from the Veteran, currently labeled as a notice of disagreement, in which the Veteran stated "I keep getting sick.  My knees also hurt as well as my back, neck, elbows, and arms."  

3.  After ensuring that the examination report is adequate, particularly in light of the JMR granted by the Court in November 2015, readjudicate the issue of entitlement to service connection for an undiagnosed illness.  If service connection is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issue to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




